Citation Nr: 1528111	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date prior to June 9, 2006 for a grant of service connection for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability for the period of time prior to March 15, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issues involving entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  On December 16, 1985, the Veteran filed his initial claim for service connection for PTSD.

2.  A VA discharge summary report dated May 29, 1997 documents that PTSD was manifested at that time. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 29, 1997, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a December 2009 letter, which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At present service connection for PTSD was granted in a July 2010 rating decision, with an effective date of service connection back to June 9, 2006.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and disability ratings and effective dates were assigned section 5103(a) notice was no longer required.  Since the Veteran's claim for an earlier effective date for service connection for PTSD stems from the July 2010 RO rating decision which granted service-connected, no additional notice is necessary.  Id.  

Neither the Veteran nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Veteran originally filed a claim for service connection for PTSD in December 1985; the claim remained open until from that point.  The Veteran filed a second claim for service connection for PTSD in November 2009, and a July 2010 rating decision which granted service connection.  The RO set the effective date of service connection for PTSD as June 9, 2006 based upon a VA treatment record so dated.  Because June 2006 is before the November 2009 date, the RO assigned this as the effective date for service connection for PTSD because it was the later of the date of receipt of the claim, December 1985, and the date entitlement arose.  The Veteran has timely perfected an appeal with respect to the issue entitlement to an effective date prior to June 9, 2006 for a grant of service connection for PTSD.  

Again, in December 1985, the Veteran filed his initial claim for service connection for PTSD.  In January 1986, a VA Agent Orange examination of the Veteran was conducted.  The Veteran's medical history indicated that he had past problems with interpersonal relationships, nightmares, insomnia, and anxiety.  An evaluation for PTSD was requested and the assessment included a line item which indicated "nightmares, anxiety, depression, rule out PTSD."  In March 1986 the requested mental hygiene assessment was conducted.  The diagnosis indicated Vietnam memory as an Axis IV psychosocial history and problem, but a diagnosis of PTSD was not made.  

The Veteran was hospitalized for VA inpatient substance abuse treatment in April and May 1997.  The date of the discharge summary is May 29, 1997.  This report noted the Veteran's combat experiences in Vietnam along with his award of the Purple Heart for being wounded in action.  The report also stated that the Veteran "scores positive for all PTSD screening statements and realizes that he has adapted his life style because of PTSD issues.  He wants to handle these issues by keeping them in the past and wants no therapy."  A January 2006 VA treatment note indicates that "review of discharge summary from 1997 reveals PTSD as potential barrier to treatment . . ."  

The January and March 1986 VA evaluations, noted that the Veteran reported symptoms indicative of PTSD.  However, no confirmed diagnosis of PTSD was made at that time.  However, the 1997 discharge summary indicates that he was positive for all PTSD screening statements at that time.  The assessment of the VA medical professional in January 2006, was that the evidence from 1997 supported a diagnosis of PTSD at that time. 

The Veteran filed his claim for service connection for PTSD in December 1985.  The 1997 VA discharge summary is the earliest evidence of a diagnosis of PTSD, which is the date entitlement arose, and is later than the date of claim.  Accordingly, May 29, 1997, the date of the VA discharge summary, is the correct effective date for the grant of service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).


ORDER

An effective date of May 29, 1997 for service connection for PTSD is granted.


REMAND

The Board has granted an earlier effective date of May 29, 1997 for service connection for PTSD.  Accordingly, the initial disability rating from that period of time requires adjudication by the RO.  

The record raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded the case in December 2013, primarily to obtain another VA examination as the Veteran testified at the June 2013 hearing that his service-connected PTSD had increased subsequent to most recent examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The examination conducted in May 2014 did not provide the necessary evidence as requested in the remand.  The examiner did not provide any assessment of the Veteran's psychological, social, and occupational function because the validity of the Veteran's examination responses was in question when compared to the treatment records.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a VA psychiatric examination to determine the severity of his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms and the occupational and social impairment caused by the service-connected PTSD.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must specifically indicate an opinion as to whether the PTSD renders the Veteran unemployable.    The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, including the initial disability rating being assigned as of the new effective date of service connection for PTSD.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


